NUMBER 13-08-129-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE:  LIBERTY MUTUAL FIRE INSURANCE COMPANY
 
 
On Petition for Writ of Mandamus                                                                                                                      

MEMORANDUM OPINION


Before Justices Yañez, Rodriguez, and Vela

Per Curiam Memorandum Opinion (1)

 
	Relator, Liberty Mutual Fire Insurance Company, filed a petition for writ of
mandamus regarding the denial of its amended plea to the jurisdiction.   
	The Court, having examined and fully considered the petition for writ of mandamus
and attachments; the record and supplemental record in support of petition for mandamus;
real party in interest, Raymond Nickelson's response to relator's petition for writ of
mandamus and attachments; relator's reply to real party in interest's response to relator's
petition for writ of mandamus and attachments, is of the opinion that relator has not shown
itself entitled to the relief sought.  Accordingly, relator's petition for writ of mandamus is
denied.  See Tex. R. App. P. 52.8(a).

								PER CURIAM

Memorandum Opinion delivered 
and filed this 7th day of August, 2008.
1. See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).